IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50532
                           No. 00-50568
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSEPH ORAN BROUSSARD, JR.,

                                          Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Western District of Texas
                     USDC No. A-98-CR-274-3-JN
                       USDC No. A-99-CR-91-JN
                        --------------------
                            June 5, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Joesph Oran Broussard,

Jr., has moved for leave to withdraw and has filed briefs in each

case as required by Anders v. California, 386 U.S. 738 (1967).

Broussard has filed a response.    Our independent review of the

briefs, response, and the records discloses no nonfrivolous

issue.   Accordingly, the motions for leave to withdraw are

GRANTED, counsel is excused from further responsibilities herein,

and the APPEALS ARE DISMISSED.    5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.